Title: To James Madison from Thomas Jefferson, 23 August 1813
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 23. 13.
I have been prevented setting out to Bedford as early as I had counted. I depart tomorrow. In the mean time I have consulted with as many as I could of the leading men of our county on the subject of the Principal assessor, as I proposed in my letter of the 15th. Of those consulted who are known to yourself were mr. Divers, the mr. Carrs, mr. Randolph Bankhead Etc. One character has struck all of these in the very first instance, that of Peter Minor. He is the son of Colo. Garrett Minor of Louisa, married to a daughter of Dr. Gilmer, and settled about 4 miles up the river from Charlottesville. He is a farmer, an excellent one, a man of sound judgment, honest, independant, and well acquainted with the value of the taxable subjects. He was brought up to the law, but declined entering into the practice, clear of any passions which might produce bias and the strict justice of his character so well known that his decisions will satisfy those submitted to them. I observe the quota of our county is something under 10,000. D. This is to be divided among the owners of taxable property first by the sub-assessors, & then to be equalised by the principal assessor. This is what makes him important. The most abominable and barefaced partialities under the former real tax by Congress have excited attention here on the revival of a similar measure. I suppose the appointment will be made in this county or Nelson, as being the middle of the 4. counties lying in a string along James River. I am not acquainted in Nelson. If they offer a better man than Minor we shall be glad to be under his agency. I hope you continue to gain strength and that on my return I shall find you in good health. Affectionate salutations
Th: Jefferson
P.S: I shall see mr. Nicholas, Patterson Etc. tomorrow. If they suggest a better person than Minor, I will write to you from Warren.
